                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 19-cv-01199-CMA-STV

AMANDA KENNEDY, on behalf of herself and those similarly situated,

       Plaintiff,

v.

MOUNTAINSIDE PIZZA, INC., and
BRENT HAMILL,

       Defendants.


            ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR
                   PRELIMINARY SETTLEMENT APPROVAL


       This matter is before the Court on Plaintiff’s Unopposed Motion for Preliminary

Settlement Approval (“Motion”) (Doc. # 171), wherein Plaintiff moves the Court to, inter

alia, preliminarily approve the parties’ proposed Settlement Agreement (Doc. # 171-1)

and proposed Notice of Settlement of Class Action (“Settlement Notice”) (Doc. # 171-2).

Defendants do not oppose the Motion and consent to certification of the class and FLSA

collective action for settlement purposes only.

       For the reasons set forth in Plaintiff’s Memorandum in Support of the Motion

(Doc. # 171 at 3–22), this Court grants preliminary approval of the Settlement

Agreement (Doc. # 171-1). The Court finds that the proposed Settlement Agreement

was achieved in an adversarial context, reflects a reasonable compromise over issues

that are actually in dispute, is fair, and that Plaintiff was represented by attorneys who
can protect her rights. Pliego v. Los Arcos Mexican Restaurants, Inc., 313 F.R.D. 117,

127–28 (D. Colo. 2016) (listing four factors a district court should consider in evaluating

a FLSA settlement agreement) (citing Lynn's Food Stores v. United States, 679 F.2d

1350, 1353–55 (11th Cir. 1982)). Given the procedural posture of this case, and upon

consideration of the Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th

Cir. 2002), factors, the Settlement Agreement is preliminarily approved as fair,

reasonable, and adequate. See In re Integra Realty Resources, Inc., 354 F.3d 1246,

1266 (10th Cir. 2004).

       Accordingly, it is hereby ORDERED as follows:

   1. Plaintiff’s Unopposed Motion for Preliminary Settlement Approval (Doc. # 171) is

       GRANTED;

   2. Provisional Certification of the Settlement Class: Solely for purposes of the

       Settlement, the Court conditionally certifies the following hybrid collective/class

       pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3) ("Settlement

       Class"):

              All current and former Delivery Drivers employed by Mountainside
              Pizza, Inc. from April 1, 2016 through May 5, 2021, who do not
              exclude themselves.

   3. Subject to final approval of the Settlement, and for the reasons set forth in

       Plaintiff’s Memorandum (Doc. # 171), the Court finds and concludes, for

       settlement purposes only, that the prerequisites of a class action, set forth in

       Rules 23(a) and (b), are satisfied in that:

       (a)    the Settlement Class is so numerous that joinder of all members is


                                              2
         impracticable;

   (b)   there are questions of law or fact common to the Settlement Class;

   (c)   Plaintiff and Class Counsel fairly and adequately represent the Settlement

         Class;

   (d)   Plaintiff’s claims are typical of those of the Settlement Class Members;

   (e)   common issues predominate over any individual issues affecting the

         members of the Settlement Class;

   (f)   Plaintiff fairly and adequately protects and represents the interests of all

         members of the Settlement Class, and Plaintiff's interests are aligned with

         the interests of all other members of the Settlement Class; and

   (g)   settlement of the instant case on a class action basis is superior to other

         means of resolving this matter.

4. Provisional Approval of Attorneys’ Fee Award and Service Awards: the

   Court provisionally approves the stipulated attorneys’ fee award for Class

   Counsel of 33.33% of the common fund, as well as service awards of $10,000 for

   Plaintiff Amanda Kennedy and $2,000 for Ginger Dally, subject to any objections

   from Settlement Class Members prior to final approval.

5. Approval of Settlement Notice: Plaintiff has presented to the Court a proposed

   Settlement Notice (Doc. # 171-2). The Court finds that the dissemination of the

   Settlement Notice substantially in the manner and form set forth in the Settlement

   Agreement (Doc. # 171-1 at 12) complies fully with the requirements of Rule

   23(c)(2)(B) and due process of law; is the best notice practicable under the


                                        3
   circumstances; and is reasonably calculated to apprise Settlement Class

   Members of the pendency of the action; the terms of the proposed Settlement,

   including that only those employees who file a claim form will participate in the

   Settlement; and their rights under the proposed Settlement, including but not

   limited to their rights to object to the proposed Settlement and to enter an

   appearance through counsel. When completed, the Settlement Notice shall

   constitute due and sufficient notice of the proposed Settlement Agreement and

   the Final Approval Hearing to all persons affected by and/or entitled to participate

   in the Settlement Agreement. Non-material modifications to the Settlement

   Notice may be made without further order of the Court.

6. Approval of Timeline: The Court approves Plaintiff’s proposed timeline for

   notice and claims administration:

    Time                                      Event
    Within 14 days of preliminary             Defendants provide Class Counsel and
    approval                                  the Administrator with the final list of class
                                              members, their contact information, and
                                              relevant wage and reimbursement data.
    Within 14 days of receiving the           The Administrator will send the
    class list                                Settlement Notice.
    Within 60 days of mailing notices         Class Members must opt-out or object, if
                                              they desire to.
    Within 30 days of the notice period       Plaintiff will draft and file a motion for final
    deadline                                  approval.
     Within 40 days of the Court’s            The Claims Administrator will distribute
     final approval Order                     payments to Class Members and Class
                                              Counsel

7. Final Fairness Hearing: A half-day Final Fairness Hearing is hereby set for

   December 2, 2021, at 2:00 p.m., before the Honorable Christine M. Arguello in

   Courtroom A602 of the Alfred A. Arraj Courthouse in Denver, Colorado, to

                                          4
determine, inter alia: (i) the fairness, reasonableness, and adequacy of the

proposed Settlement; (ii) whether the Settlement should be granted final approval

by the Court; and (iii) dismissal with prejudice of this action. Class Counsel's

application for an award of attorneys’ fees and costs and request for the Court to

award service awards to Amanda Kennedy and Ginger Dally shall also be heard

at the time of the hearing.

DATED: July 12, 2021


                                          BY THE COURT:


                                          _____________________________
                                          CHRISTINE M. ARGUELLO
                                          United States District Judge




                                      5
